Intervenor challenges the correctness of the following sentence in the opinion rendered in this case, to-wit:
"No street number is given in the act as part of the identifying description nor is there mention of the name of the city, parish, or state in which the store was located."
The statement is literally correct. There is, however, at the top of the first page of *Page 245 
the copy of the chattel mortgage filed in evidence, but not an integral part of this act of mortgage itself, the following:
"Ship To: Louis Bratsos (Doing Business as United Cafe  Grill)
Street No: 1011 Jordan
City: Shreveport     Parish: Caddo      State: Louisiana".
This printed and written matter was hidden from view on account of the manner in which the instrument was bound in the record. This accounts for us not having noticed it heretofore.
Be this as it may, our opinion of the lack of effectiveness of the chattel mortgage as to third persons has undergone no change since the presence of this data has been called to our attention. It certainly does not form a part of the mortgage itself because that instrument begins below said data.
The application for rehearing is denied. *Page 249